DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This office action is in response to Applicant’s communication filed August 12, 2022 in which claims 1, 5, 8, 15, and 17 are amended. Claims 9-10, 14, and 16 are canceled. Thus, 1-8, 11-13, 15 and 17 are pending in the application. Amendments to the abstract have been approved and entered. 

                                Claim Rejections - 35 USC § 101
2.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-13, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 15 and 17.  

Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., clustering, by processing circuitry, the plurality of training transactions into a plurality of clusters based on a similarity measure; determining, by the processing circuitry, the number of clusters to be used in the clustering of the plurality of training transactions based on the plurality of training transactions, wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined by : using an iterative process that is performed over a range of numbers of clusters resulting in a plurality of results each comprising a plurality of clusters; comparing at least one property of the plurality of clusters of the plurality of results, wherein the number of clusters to be used is based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions; and selecting a result and the associated number of clusters for which the at least one property is improved compared to other results of the plurality of results; selecting, by the processing circuitry, a subset of training transactions from the plurality of training transactions, wherein the method for selecting the subset of training transactions includes : selecting a first proportion of the training transactions of a cluster of training transactions for the subset of training transactions in response to the cluster including at least one fraudulent training transaction; selecting a second proportion of the training transactions of a cluster of training transactions for the subset of training transactions in response to the cluster being free of fraudulent training transactions, the second proportion being lower than the first proportion; and providing, by the processing circuitry, the selected subset of training transactions for training a machine-learning model. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (classifying transactions as either fraudulent or genuine is a way of mitigating the risk and mitigating the risk is a fundamental economic practice). The claims recite a method to classify transactions as either fraudulent or genuine. The claim also recites a processing circuitry and a machine-learning model which do not necessarily restrict the claim from reciting an abstract idea. A machine learning model is broadly interpreted to correspond to generic software suitably programmed to perform its’ respective function. That is, other than recites a processing circuitry and a machine-learning model, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a processing circuitry and a machine-learning model, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processing circuitry and a machine-learning model to be generic computer elements (see Page 15, lines 5-15).  A machine learning model is broadly interpreted to correspond to generic software suitably programmed to perform its’ respective function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processing circuitry and a machine-learning model are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processing circuitry and a machine-learning model are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 8 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 17 and hence the claims 1 and 17 are rejected on similar grounds as claim 9.
 Dependent claims 2-8 and 11-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein at least 80% of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 3, the steps, “wherein all of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein a fixed number of training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster is free of fraudulent training transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 5, the steps, “wherein the training transactions that are selected (120) for the subset of training transactions are selected based on a proximity of said training transactions to a centroid of the respective cluster if the cluster is free of fraudulent training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 6, the steps, “wherein the plurality of training transactions are clustered using an unsupervised clustering technique”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 7, the steps, “wherein the similarity measure is based on k- means clustering and/or based on hierarchical clustering”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein a number of clusters generated in the clustering of the plurality of training transactions depends on the plurality of training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “wherein the indication whether a training transaction is fraudulent or genuine is disregarded in the clustering of the plurality of training transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the plurality of training transactions are financial transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “further comprising training the machine-learning model using the subset of training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “A computer program having a program code for performing the method according to claim 1 when the computer program is executed on a computer, a processor, or a programmable hardware component”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The specification describes the additional elements of a computer, a processor, and a programmable hardware component to be generic computer elements (see Page 15, lines 4-15). Hence, the additional elements in the claim are all generic components suitably programmed to perform their respective functions.
In claim 17, the steps, “An apparatus comprising circuitry, the circuitry being configured to execute the method according to claim 1”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.       Claims 1-8, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al., U.S. Patent Number (10,482,466 B1) in view of Zoldi et al., U.S. Patent Application Publication Number (2017/0083920 A1) in view of Sullivan et al., U.S. Patent Number (10,861,031 B2) and further in view of Yeturu et al., U.S. Patent Number (10,916,333 B1).

Regarding Claim 1,     
Walters teaches a method for selecting a subset of training transactions from a plurality of training transactions for training a machine-learning model to be used for classifying transactions as either fraudulent or genuine, each training transaction comprising an indication whether the training transaction is fraudulent or genuine, the method comprising: 

selecting, by the processing circuitry, a subset of training transactions from the plurality of training transactions wherein the method for selecting the subset of training transactions includes :
selecting a first proportion of the training transactions of a cluster of training transactions for the subset of training transactions in response to the cluster including at least one fraudulent training transaction (See at least Column 2, lines 22-27, Column 8, lines 1-28, Column 20, lines 7-30, “For example, the customer device 1030 may receive and train based on transactions associated with cluster 1 and cluster 3. In some instantiations, the customer device 1030 may receive and train with all transactions conducted by customers associated with clusters 1 and 3, and, in other instantiations, the customer device 1030 may receive and train based on a percentage of the transactions associated with cluster 1 and a percentage of the transactions associated with cluster 3. Similarly, the customer device 1032 may receive and train based on transactions associated with cluster 1, the customer device 1040 may receive and train based on transactions associated with cluster 3, and the customer device 1050 may receive and train based on transactions associated with cluster 2 and cluster 3. And, the customer device 1052 may receive and train based on transactions associated with cluster 2.”);
selecting a second proportion of the training transactions of a cluster of training transactions for the subset of training transactions if the cluster is free of fraudulent training transactions, the second proportion being lower than the first proportion (See at least Column 2, lines 22-27, Column 8, lines 1-28, Column 20, lines 7-30, “For example, the customer device 1030 may receive and train based on transactions associated with cluster 1 and cluster 3. In some instantiations, the customer device 1030 may receive and train with all transactions conducted by customers associated with clusters 1 and 3, and, in other instantiations, the customer device 1030 may receive and train based on a percentage of the transactions associated with cluster 1 and a percentage of the transactions associated with cluster 3. Similarly, the customer device 1032 may receive and train based on transactions associated with cluster 1, the customer device 1040 may receive and train based on transactions associated with cluster 3, and the customer device 1050 may receive and train based on transactions associated with cluster 2 and cluster 3. And, the customer device 1052 may receive and train based on transactions associated with cluster 2. Furthermore, if the models detect fraud in a transaction and the fraud detection logic circuitry 1015 of the server(s) 1010 confirm that that the transaction is fraudulent, the fraud detection logic circuitry 1015 of the server(s) 1010 may transmit the transaction data of the fraudulent transaction to some or all the fraud detection models in the cluster associated with the fraudulent transaction.”);
providing, by the processing circuitry, the selected subset of training transactions for training a machine-learning model (See at least Column 18, lines 4-13, Column 2, lines 28-44, providing the training transactions for training a machine-learning model).
However, Walters does not explicitly teach, 
clustering the plurality of training transactions into a plurality of clusters based on a similarity measure;
determining, by the processing circuitry, the number of clusters to be used in the clustering of the plurality of training transactions based on the plurality of training transactions, wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined by : using an iterative process that is performed over a range of numbers of clusters resulting in a plurality of results each comprising a plurality of clusters; 
comparing at least one property of the plurality of clusters of the plurality of results, wherein the number of clusters to be used is based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions; 
selecting a result and the associated number of clusters for which the at least one property is improved compared to other results of the plurality of results;
Zoldi, however, teaches,
clustering the plurality of training transactions into a plurality of clusters based on a similarity measure (See at least [0046], [0048], clustering based on a similarity measure);
determining, by the processing circuitry, the number of clusters to be used in the clustering of the plurality of training transactions based on the plurality of training transactions (See at least [0088], “Clustering the samples on each node can include choosing a number of clusters to be formed on each node, using a k-means algorithm to cluster training data samples”), wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined by : 
using an iterative process that is performed over a range of numbers of clusters resulting in a plurality of results each comprising a plurality of clusters (See at least [0049], an iterative process); 
However, the combination of Walters and Zoldi do not explicitly teach,
comparing at least one property of the plurality of clusters of the plurality of results, wherein the number of clusters to be used is based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions ;
selecting a result and the associated number of clusters for which the at least one property is improved compared to other results of the plurality of results;
Sullivan, however, teaches,
comparing at least one property of the plurality of clusters of the plurality of results, wherein the number of clusters to be used is based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions (See at least Column 7, lines 50-65, “the logic function is applied iteratively to maximize or increase inter-cluster variance while minimizing or reducing intra-cluster variance. Once the iterative logic processing has stabilized to provide a consistent output, the resulting output response is a probability of class/cluster membership for each panelist”. Iteratively applying the logic function to maximize inter-cluster variance while minimizing or reducing intra-cluster variance can be interpreted as number of clusters to be used based on a trade-off between intra and inter cluster variance);
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters and Zoldi to incorporate the disclosure of Sullivan.  The motivation for combining these references would have been to select an optimal number of clusters. 
However, the combination of Walters, Zoldi and Sullivan do not explicitly teach,
selecting a result and the associated number of clusters for which the at least one property is improved compared to other results of the plurality of results;
Yeturu, however, teaches,
selecting a result and the associated number of clusters for which the at least one property is improved compared to other results of the plurality of results (See at least Column 7, lines 45-65, “For example, if the comparison indicates that for at least one class or cluster present in the test data, there are no corresponding observations (or insufficient corresponding observations) in the training data, some number of appropriately-selected observations similar to those of the test data should be added to the proposed training data. The recommendations generated by the analysis may be used to implement training data improvements 167 in various embodiments, e.g., in an automated manner—for example, observations with desired characteristics may be added to the proposed training set”);

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters, Zoldi and Sullivan to incorporate the disclosure of Zeturu.  The motivation for combining these references would have been to utilize the improved training data to re-train the classifier, and the quality of the classification results may be improved as a result of the modifications of the training data (Zeturu, Column 7, lines 62-64). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,     
Walters teaches,
wherein at least 80% of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction (See at least Column 4, lines 25-36,  “If the customer responds with an indication that the transaction is fraudulent, the fraud detection logic circuitry of the server may respond accordingly and may transmit training for every fraud detection model associated with the cluster(s) that the transaction is fraudulent”. It would have been an obvious matter of design choice to allocate the percentage of the training transactions as taught by Walters to 80 %, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. Either choice would make no appreciable difference to the invention).

Regarding Claim 3,     
Walters teaches,
wherein all of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction (See at least Column 4, lines 25-36,  “If the customer responds with an indication that the transaction is fraudulent, the fraud detection logic circuitry of the server may respond accordingly and may transmit training for every fraud detection model associated with the cluster(s) that the transaction is fraudulent”).

Regarding Claim 4,     
Walters teaches,
wherein a fixed number of training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster is free of fraudulent training transactions (See at least Column 2, lines 35-38, Column 7, lines 14-28, “Some embodiments randomly select non-fraudulent transactions to generate the training data”).

Regarding Claim 5,     
The combination of Walters, Zoldi, Sullivan and Zeturu teaches the method of claim 1,
In addition, Zoldi teaches,
wherein the training transactions that are selected (120) for the subset of training transactions are selected based on a proximity of said training transactions to a centroid of the respective cluster if the cluster is free of fraudulent training transactions (See at least [0078], the training samples near the cluster centroids).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters and Zeturu to incorporate the disclosure of Zoldi.  The motivation for combining these references would have been to utilize the distance as measure to group samples (data points) into a plurality of subsets according to some inherent similarity measure between data within the dataset (Zoldi, [0048]).

Regarding Claim 6,     
Walters teaches,
wherein the plurality of training transactions are clustered using an unsupervised clustering technique (See at least Column 13, lines 55-60, unsupervised clustering technique).

Regarding Claim 7,     
The combination of Walters, Zoldi, Sullivan and Zeturu teaches the method of claim 1,
In addition, Zoldi teaches,
wherein the similarity measure is based on k-means clustering and/or based on hierarchical clustering (See at least [0045-0046], k-means clustering).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters and Zeturu to incorporate the disclosure of Zoldi.  The motivation for combining these references would have been to utilize the distance as measure to group samples (data points) into a plurality of subsets according to some inherent similarity measure between data within the dataset (Zoldi, [0048]).

Regarding Claim 8,     
The combination of Walters, Zoldi, Sullivan and Zeturu teaches the method of claim 1,
In addition, Zoldi teaches,
wherein a number of clusters generated in the clustering of the plurality of training transactions depends on the plurality of training transactions (See at least [0088], “Clustering the samples on each node can include choosing a number of clusters to be formed on each node, using a k-means algorithm to cluster training data samples”).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters and Zeturu to incorporate the disclosure of Zoldi.  The motivation for combining these references would have been to utilize the distance as measure to group samples (data points) into a plurality of subsets according to some inherent similarity measure between data within the dataset (Zoldi, [0048]).

Regarding Claim 11,     
Walters teaches,
wherein the indication whether a training transaction is fraudulent or genuine is disregarded in the clustering of the plurality of training transactions (See at least Column 5, lines 44-50, “The first set of server(s) 1010 may pretrain the fraud detection model 1017 to detect, classify, and/or predict non-fraudulent and/or fraudulent transactions by training the fraud detection model 1017 with sets of transactions from multiple customers”).

Regarding Claim 12,     
Walters teaches,
wherein the plurality of training transactions are financial transactions (See at least Column 2, lines 22-27, financial transactions).

Regarding Claim 13,     
Walters teaches,
further comprising training the machine-learning model using the subset of training transactions (See at least Column 18, lines 4-12, training the machine-learning model).

Regarding Claims 15 and 17,    
Claims 15 and 17 are substantially similar to claim 1 and hence rejected on similar grounds. 

Response to Arguments
5.       Objection to the Abstract is withdrawn in view of the amendments to the Abstract.
6.	Claim objection of claims 1-14 are withdrawn in view of the amendments.
7.	Claim rejection of claim 17 under 35 USC 112 is withdrawn in view of the amendments.
8.       Applicant's arguments filed dated 08/12/2022 have been fully considered but they are not persuasive due to the following reasons:

9.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 11-12), Applicant states that, “The amended claims are not directed to a method of organizing human activity as the claims do not recite any features relating to a human activity. Thus, the claim is not directed to an abstract idea.” 
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the amended limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (classifying transactions as either fraudulent or genuine is a way of mitigating the risk and mitigating the risk is a fundamental economic practice). The amended limitations of claim 1 still recite a method for classifying transactions as either fraudulent or genuine. The claim also recites a processing circuitry and a machine-learning model which do not necessarily restrict the claim from reciting an abstract idea. A machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform its’ respective function. That is, other than recites a processing circuitry and a machine-learning model, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

10.     Applicant's arguments regarding the rejection of claims 1-8, 11-13, 15 and 17 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

                                    	  Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent : 
          Lee et al, (U.S. 2002/0099649 A1) relates generally to transaction processing to identify fraudulent transactions, and more particularly, transaction processing of online payment transactions occurring over public networks to identify fraudulent transactions.

					Examiner Request
12.	 The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

                                                    Conclusion
13.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693 

November 15, 2022
                                                                                                                                    /KENNETH BARTLEY/Primary Examiner, Art Unit 3693